Filed Pursuant to Rule 424(b)(3) Under the Securities Act of 1933, as amended Registration No. 333-176643 PROSPECTUS AMERILITHIUM CORP. 15,000,000 Shares of Common Stock This prospectus relates to the resale by the selling stockholder of up to 15,000,000 shares of our common stock issuable upon conversion of an outstanding convertible promissory note.The selling stockholder may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. The selling stockholder may be deemed an underwriter of the shares of common stock which they are offering.We will pay the expenses of registering these shares. Our common stock is registered under Section 12(g) of the Securities Exchange Act of 1934 and is quoted for trading on the Over-The-Counter Bulletin Board under the symbol “AMEL”.The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on August 30, 2011, was $0.19. The securities offered in this prospectus involve a high degree of risk. See "Risk Factors" beginning on page5 of this prospectus to read about factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this Prospectus is September 14, 2011 1 TABLE OF CONTENTS Page Prospectus Summary 3 Risk Factors 5 Use of Proceeds 11 Market for Common Equity and Related Stockholders Matters 11 Management's Discussion and Analysis and Plan of Operations 12 Business 15 Description of Property 27 Legal Proceedings 27 Management 27 Executive Compensation 28 Certain Relationships and Related Transactions 29 Security Ownership of Certain Beneficial Owners and Management 29 Description of Securities 29 Indemnification for Securities Act Liabilities 29 Plan of Distribution 30 Selling Stockholder 31 Legal Matters 31 Experts 31 Available Information 31 Index to Financial Statements F-1 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with information that is different. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any jurisdiction where the offer or sale of these securities is not permitted. You should assume that the information contained in this prospectus is accurate as of the date on the front of this prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date.This prospectus will be updated as required by law. 2 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the “risk factors” section, the financial statements and the notes to the financial statements. References to “the Company,” “we,” “us,” “our” and similar words refer to Amerilithium Corp. AMERILITHIUM CORP. We are a mineral exploration company.We intend to pursue an exploration program to continue the exploration and development of our mineral claims described herein with a view to establish sufficient mineral-bearing reserves. We have not earned any revenues to date.We do not anticipate earning revenues until such time as we enter into commercial production of our mineral properties.We are presently in the exploration stage of our business and we can provide no assurance that commercially viable mineral deposits exist on our mineral claims or that we will discover commercially exploitable levels of mineral resources on our properties, or if such deposits are discovered, that we will enter into further substantial exploration programs.Further exploration is required before a final evaluation as to the economic and legal feasibility is required to determine whether our mineral claims possess commercially exploitable mineral deposits. 3 The Offering Common stock offered by selling stockholder Up to 15,000,000 shares of our common stock issuable upon conversion of a currently outstanding promissory note. Share outstanding priorto the offering 68,409,104 shares as of August 30, 2011. Shares to be outstandingafter the offering 83,409,104 shares. Use of proceeds We will not receive any proceeds from the sale of the common stock. Related Transactions June 2011 Financing On June 29, 2011, we entered into Note Purchase Agreements with JMJ Financial pursuant to which the Company issued and sold, and JMJ Financial purchased a series of convertible promissory notes of the Company in the principal amount of $2,390,000.The Notes are convertible into shares of the Company’s common stock based on 80% of the average of the lowest trade price in the 25 trading days previous to the conversion.The Notes each bear an 8% one-time interest charge, payable on issuance. The initial note provides for $1,700,000 in the form of cash payments to be made to us. The funds will be paid according to the following schedule: ●$370,000 paid to us within 3 business days of execution and closing of the Note Purchase Agreement, and $60,000 paid to our counsel. ●$70,000 paid to us within 10 business days of filing of this registration statement; provided that such filing occurs within 40 days of the date of the Note Purchase Agreement and that there are no outstanding comments from the SEC on our previously filed Form 10-K. ●$400,000 paid to us within 10 business days of notice of effective registration statement, and that registration statement must be effective no later than 120 days from the date of the Note Purchase Agreement. ●$200,000 paid to us within 120 business days of notice of effective registration statement. ●$300,000 paid to us within 150 business days of notice of effective registration statement. 4 ●$300,000 paid to us within 180 business days of notice of effective registration statement. ●At each of the foregoing funding dates, the funding of such amount is conditioned on the following: ●The calculated conversion price shall be equal to orgreater than $0.1665; ● Adequate registered shares must be available for issuance; ● The total dollar trading volume of our stock for the 23 days prior to the date of conversion must be equal to orgreater than $1,000,000 and ● No event of default shall exist. Within 21 days of the date of the Purchase Agreement, we are required to file a registration statement to register 15,000,000 of the shares issuable upon conversion of the initial Note. If not filed within 21 days, a $50,000 penalty will be waived until such time as this registration statement is declared effective.If the registration statement is declared effective within 90 days from the date of the financing, the penalty will be forgiven.IUf not, the penalty amount will be added to the balance of the Note. The principal sum of the other Note is $540,000, secured and collateralized by JMJ Financial, with $500,000 being received as consideration. The issuance of the Notes were made pursuant to Section 4(2) of the Securities Act of 1933 and/or Regulation D promulgated thereunder since, among other things, the transaction did not involve a public offering, the Investor was an accredited investor, the Investor took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. RISK FACTORS This investment has a high degree of risk. Before you invest you should carefully consider the risks and uncertainties described below and the other information in this prospectus. If any of the following risks actually occur, our business, operating results and financial condition could be harmed and the value of our stock could go down. This means you could lose all or a part of your investment. Risks Relating to Our Business None of the properties in which we have an interest or the right to earn an interest has any known reserves. None of the properties in which we have an interest or the right to earn an interest has any reserves. To date, we have engaged in only limited preliminary exploration activities on the properties. Accordingly, in which we do not have sufficient information upon which to assess the ultimate success of our exploration efforts. If we do not establish reserves, we may be required to curtail or suspend our operations, in which case the market value of our common stock may decline, and you may lose all or a portion of your investment. 5 Our current cash will not be sufficient to fund our business as currently planned for the next 12 months. We will need additional funding, either through equity or debt financings or partnering arrangements, that could negatively affect us and our stock price. We will need significant additional funds to continue operations, which we may not be able to obtain. We estimate that we must raise approximately $2 million over the next 12 months to fund our anticipated capital requirements and obligations. Although we have entered into agreement with JMJ Financial which may provide a substantial portion of the funds needed, there is no assurance that all of such funds will be available when needed for our operations. We have historically satisfied our working capital requirements through the private issuances of equity securities and convertible notes. We will continue to seek additional funds through such channels and from collaboration and other arrangements with corporate partners. However, we may not be able to obtain adequate funds when needed or funding that is on terms acceptable to us. If we fail to obtain sufficient funds, we may need to delay, scale back or terminate some or all of our mining exploration programs. We are an exploration stage company, and based on our negative cash flows from operating activities there is uncertainty as to our ability to continue as a going concern, as noted by our auditors. From inception, we have generated no revenues and have experienced negative cash flows from operating losses. We anticipate continuing to incur such operating losses and negative cash flows for the foreseeable future, and to accumulate increasing deficits as we increase our expenditures for exploration and mining of minerals, infrastructure, research and development and general corporate purposes. Any increases in our operating expenses will require us to achieve significant revenue before we can attain profitability. Our history of operating losses and negative cash flows from operating activities will result in our continued dependence on external financing arrangements. In the event that we are unable to achieve or sustain profitability or are otherwise unable to secure additional external financing, we may not be able to meet our obligations as they come due, raising substantial doubts as to our ability to continue as a going concern. Any such inability to continue as a going concern may result in our security holders losing their entire investment. There is no guaranty that we will generate revenues or secure additional external financing. Our financial statements, which have been prepared in accordance with the United States Generally Accepted Accounting Principles, contemplate that we will continue as a going concern and do not contain any adjustments that might result if we were unable to continue as a going concern. Changes in our operating plans, our existing and anticipated working capital needs, the acceleration or modification of our expansion plans, lower than anticipated revenues, increased expenses, potential acquisitions or other events will all affect our ability to continue as a going concern. The report of independent auditors of our consolidated financial statements dated April 1, 2011 contains an explanatory paragraph which note our recurring operating losses since inception and our lack of capital, and that these conditions give rise to substantial doubt about our ability to continue as a going concern. In the event that we are unable to successfully achieve future profitable operations and obtain additional sources of financing to sustain our operations, we may be unable to continue as a going concern. We have a history of operating losses and we anticipate future losses. We have not generated any revenues to date. We incurred losses of approximately $240,976 for the three months ended June 30, 2011 and $1,066,066 and $82,765 respectively, for the fiscal years ended December 31, 2010 and 2009. We have accumulated losses since inception of approximately $1,699,023. We anticipate that losses will continue until such time when revenue from operations is sufficient to offset our operating costs, if ever. If we are unable to increase our revenues or to increase them significantly enough to cover our costs, our financial condition will worsen and you could lose some or all of your investment. 6 Because we do not have sufficient capital, we may have limited our exploration activity, which may result in a loss of your investment. Because we are small and do not have much capital, we have limited our exploration activity. As such, we may not be able to complete exploration programs as planned. In that event, an existing ore body may go undiscovered. Without an ore body, we cannot generate revenues, in which case, you will lose your investment. Because of the speculative nature of mineral property exploration, there is substantial risk that no commercially exploitable minerals will be found and our business will fail. Exploration for minerals is a speculative venture involving substantial risk. We cannot provide investors with any assurance that our claims and properties contain commercially exploitable reserves. The exploration work that we intend to conduct on our claims or properties may not result in the discovery of commercial quantities of minerals. Problems such as unusual and unexpected rock formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. In such a case, our business may fail. Joint ventures and other partnerships in relation to our properties may expose us to risks. In the future we may enter into joint ventures or other partnership arrangements with other parties in relation to the exploration, development and production of the properties in which we have an interest. Joint ventures can often require unanimous approval of the parties to the joint venture or their representatives for certain fundamental decisions such as an increase or reduction of registered capital, merger, division, dissolution, amendments of constating documents, and the pledge of joint venture assets, which means that each joint venture party may have a veto right with respect to such decisions which would lead to deadlock in the operations of the joint venture or partnership. Further, we may be unable to exert control over strategic decision made in respect of such properties. Any failure of such other companies to meet their obligations to us or to third parties, or any disputes with respect to the parties’ respective rights and obligations, could have a material adverse effect on the joint ventures or their properties and, therefore, could have a material adverse effect on our results of operations, financial performance, cash flows and share price. Our President - Chief Executive Officer controls a significant percentage of our common stock. As of August 30, 2011, Matthew Worrall, our President and Chief Executive Officer, owned beneficially approximately 26.7% of our outstanding common stock. Mr. Worrall is able to influence all matters requiring stockholder approval, including election of directors and approval of significant corporate transactions. This concentration of ownership, which is not subject to any voting restrictions, could limit the price that investors might be willing to pay for our common stock. In addition, Mr. Worrall is in a position to impede transactions that may be desirable for other shareholders. He could, for example, make it more difficult for anyone to take control of us. Risks relating to the industry in general Planned exploration, and if warranted, development and mining activities involve a high degree of risk. We cannot assure you of the success of our planned operations. Exploration costs are not fixed, and resources cannot be reliably identified until substantial development has taken place, which entails high exploration and development costs. The costs of mining, processing, development and exploitation activities are subject to numerous variables which could result in substantial cost overruns. Mining for silver and other base or precious metals may involve unprofitable efforts, not only rom dry properties, but from properties that are productive but do not produce sufficient net revenues to return a profit after accounting for mining, operating and other costs. Our operations may be curtailed, delayed or cancelled as a result of numerous factors, many of which are beyond our control, including economic conditions, mechanical problems, title problems, weather conditions, compliance with governmental requirements and shortages or delays of equipment and services. If our drilling activities are not successful, we will experience a material adverse effect on our future results of operations and financial condition. There is a substantial risk that the properties that we drill will not eventually be productive or may decline in productivity over time. We do not insure against all risks associated with our business because insurance is either unavailable or its cost of coverage is prohibitive. The occurrence of an event that is not covered by insurance could have a material adverse effect on our financial condition. 7 The impact of government regulation could adversely affect our business. Our business is subject to applicable domestic and foreign laws and regulations, including laws and regulations on taxation, exploration, and environmental and safety matters. Many laws and regulations require drilling permits and govern the spacing of mines, rates of production, prevention of waste and other matters. These laws and regulations may increase the costs and timing of planning, designing, drilling, installing, operating and abandoning our mines and other facilities. In addition, our operations are subject to complex environmental laws and regulations adopted by domestic and foreign jurisdictions where we operate. We could incur liability to governments or third parties for any unlawful discharge of pollutants into the air, soil or water, including responsibility for remedial costs. The submission and approval of environmental impact assessments may be required. Environmental legislation is evolving in a manner which means stricter standards; enforcement, fines and penalties for noncompliance are more stringent. Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees. The cost of compliance with changes in governmental regulations has a potential to reduce the profitability of operations. Because the requirements imposed by these laws and regulations frequently change, we cannot assure you that laws and regulations enacted in the future, including changes to existing laws and regulations, will not adversely affect our business. In addition, because we acquire interests in properties that have been operated in the past by others, we may be liable for environmental damage caused by former operators. Decline in mineral prices may make it commercially infeasible for us to develop our property and may cause our stock price to decline. The value and price of your investment in our common shares, our financial results, and our exploration, development and mining activities may be significantly adversely affected by declines in the price of minerals and other precious metals. Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral-producing countries throughout the world. The price of minerals fluctuates in response to many factors, which are beyond anyone’s prediction abilities. The prices used in making the estimates in our plans differ from daily prices quoted in the news media. Because mining occurs over a number of years, it may be prudent to continue mining for some periods during which cash flows are temporarily negative for a variety of reasons. Such reasons include a belief that the low price is temporary, and/or the expense incurred is greater when permanently closing a mine. We may not have access to all of the supplies and materials we need to begin exploration, which could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies such as dynamite as well as certain equipment like bulldozers and excavators that we might need to conduct exploration. If we cannot obtain the necessary supplies, we will have to suspend our exploration plans until we do obtain such supplies. Risks Relating to Our Common Stock: If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board which would limit the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. Companies quoted on the OTC Bulletin Board must be current in their reports under Section 13 of the Securities Exchange Act of 1934 (“Exchange Act”) in order to maintain price quotation privileges on the OTC Bulletin Board. The lack of resources to prepare and file our reports, including the inability to pay our auditor, could result in our failure to remain current on our reporting requirements, which could result in our being removed from the OTC Bulletin Board. As a result, the market liquidity for our securities could be severely adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market.In addition, we may be unable to get re-listed on the OTC Bulletin Board, which may have an adverse material effect on our company. 8 Because the public market for shares of our common stock is limited, investors may be unable to resell their shares of common stock. Currently there is only a limited public market for our common stock on the OTCBB in the United States. Thus investors may be unable to resell their shares of our common stock. The development of an active public trading market depends upon the existence of willing buyers and sellers who are able to sell their shares as well as market makers willing to create a market in such shares. Under these circumstances, the market bid and ask prices for the shares may be significantly influenced by the decisions of the market makers to buy or sell the shares for their own account. Such decisions of the market makers may be critical for the establishment and maintenance of a liquid public market in our common stock.
